                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                 Case No. 1:18-CR-00391-BLW
         Plaintiff,
                                                 MEMORANDUM DECISION AND
          v.                                     ORDER

  MARINA LEAHANNE ADAME,
  A/K/A MARINA LEANNE ADAME,

         Defendant.



                                  INTRODUCTION

      The Defendant made timely objections to the Probation Officer’s findings in

the Presentence Investigation Report (Dkt. 33) that she had 10 criminal history

points and was not eligible for the Safety Valve, under 18 U.S.C § 3553(f). [Dkt.

32] The Government filed a response supporting the probation officer’s findings.

[Dkt. 41] The Court heard arguments on October 7, 2019 and orally overruled all

of the Defendant’s objections at that time. This Order is filed to set forth, in more

detail, the basis for the Court’s oral ruling.



MEMORANDUM DECISION AND ORDER - 1
                                         BACKGROUND

        Ms. Adame was indicted on, and pled guilty to, one count of Distribution of

Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). Plea

Agreement, Dkt. 17 at 2. The mandatory minimum sentence for this offense is five

years. 21 U.S.C. § 841(b)(1)(B)(viii). The Initial Presentence Investigation Report

(“PSR”) calculated Ms. Adame’s criminal history score as 10, with a criminal

history category of V, which she objects to. Initial PSR ¶¶ 51-53, Dkt. 30. The

Initial PSR found that she had two 2-point offenses1 and seven 1-point offenses,

four of which were included in the calculation of Ms. Adame’s criminal history

category. Id. at 6-13. The Initial PSR also found that she committed the instant

offense while under a criminal justice sentence, adding two criminal history points.

Id. ¶ 52.

        Adame also objects to the Probation Officer’s determination of her “Safety

Valve” eligibility. Def.’s Objections at 17, Dkt. 32. The First Step Act of 2018

expanded the eligibility of defendants to be sentenced below the mandatory

minimum for certain types of controlled substances offenses. Pub. L. 115-391,



        1
          Paragraph 39: The Defendant was sentenced to 180 days in jail with 96 days suspended for
driving without privileges and failure to provide proof of insurance in Ada County, Idaho. Paragraph 41:
The Defendant was sentenced to 60 days in jail following her failure to complete community service for
charges of driving without privileges, failure to provide proof of insurance, and inattentive or careless
driving in Canyon County, Idaho.



MEMORANDUM DECISION AND ORDER - 2
Title IV, § 402(a), Dec. 21, 2018, 132 Stat. 5221. In order to be eligible for a

sentence below the mandatory minimum the Court must find that Ms. Adame

meets certain criminal history requirements. 18 U.S.C. § 3553(f). Section 3553(f),

known as the “Safety Valve,” is reproduced below:

   (f)    LIMITATION ON APPLICABILITY OF STATUTORY MINIMUMS
          IN CERTAIN CASES.—Notwithstanding any other provision of law, in
          the case of an offense under section 401, 404, or 406 of the Controlled
          Substances Act (21 U.S.C. 841, 844, 846), section 1010 or 1013 of the
          Controlled Substances Import and Export Act (21 U.S.C. 960, 963), or
          section 70503 or 70506 of title 46, the court shall impose a sentence
          pursuant to guidelines promulgated by the United States Sentencing
          Commission under section 994 of title 28 without regard to any statutory
          minimum sentence, if the court finds at sentencing, after the Government
          has been afforded the opportunity to make a recommendation, that—
          (1)   the defendant does not have—
                (A)    more than 4 criminal history points, excluding any criminal
                       history points resulting from a 1-point offense, as
                       determined under the sentencing guidelines;
                 (B) a prior 3-point offense, as determined under the sentencing
                     guidelines; and
                 (C) a prior 2-point violent offense, as determined under the
                     sentencing guidelines;
         (2)     the defendant did not use violence or credible threats of violence
                 or possess a firearm or other dangerous weapon (or induce another
                 participant to do so) in connection with the offense;
         (3)     the offense did not result in death or serious bodily injury to any
                 person;
         (4)     the defendant was not an organizer, leader, manager, or supervisor
                 of others in the offense, as determined under the sentencing
                 guidelines and was not engaged in a continuing criminal
                 enterprise, as defined in section 408 of the Controlled Substances
                 Act; and


MEMORANDUM DECISION AND ORDER - 3
         (5)     not later than the time of the sentencing hearing, the defendant has
                 truthfully provided to the Government all information and
                 evidence the defendant has concerning the offense or offenses that
                 were part of the same course of conduct or of a common scheme
                 or plan, but the fact that the defendant has no relevant or useful
                 other information to provide or that the Government is already
                 aware of the information shall not preclude a determination by the
                 court that the defendant has complied with this requirement.
                 Information disclosed by a defendant under this subsection may
                 not be used to enhance the sentence of the defendant unless the
                 information relates to a violent offense.
18 U.S.C. § 3553

      The Final PSR found that Adame, having more than four criminal history

points (excluding 1-point offenses), did not meet the requirements of subsection

(f)(1)(A). Addendum to PSR ¶¶ 15-18, Dkt. 33-1. This rendered her ineligible for

the Safety Valve.

      Adame makes two statutory interpretation arguments in support of her safety

valve eligibility. See Def.’s Objections at 19, Dkt. 32. First, she argues that section

3553(f)(1) should be read in the conjunctive to require that the Court find all three

of: (A) more than 4 criminal history points, (B) a 3-point offense, and (C) a 2-point

violent offense, before she is ineligible for the Safety Valve. Her second argument

is that “status points,” assigned for being under a criminal justice sentence during

the commission of the instant offense, are different than “offense-based” points,

and should not count toward her criminal history points under section

3553(f)(1)(A).


MEMORANDUM DECISION AND ORDER - 4
                               LEGAL STANDARD

1.     Determination of Defendant’s Criminal History Category

      The Government bears the burden of proof for any fact that the sentencing

court would find necessary to determine the base offense level or criminal history

category. U.S. v. Felix, 561 F.3d 1036, 1043 (9th Cir. 2009). Normally, at

sentencing, the government must prove any fact by a preponderance of the

evidence. Id. at 1045-46.

      The defendant may challenge the existence of a prior conviction, however

“[c]ollateral attacks at sentencing on prior state court convictions are prohibited.”

U.S. v. Martinez-Martinez, 295 F.3d 1041, 1044 (9th Cir. 2002). The only narrow

exception to this prohibition is for convictions obtained in violation of a

Defendant’s Sixth Amendment right to counsel. Id. (citing Custis v. U.S., 511 U.S.

485, 490-97 (1994)).

2.     Statutory Interpretation

      The Court’s objective when interpreting a statute is to ascertain the intent of

Congress and to give effect to legislative will. Moorhead v. United States, 774 F.2d

936, 940 (9th Cir.1985). The Court begins with the statute's plain language. Id. at

941. Absent a clearly expressed legislative intent to the contrary, the plain meaning

of the statutory language is controlling. Id.




MEMORANDUM DECISION AND ORDER - 5
        A statute is passed in whole and not piecemeal. Thus, in interpreting a

statute, examination of the whole, not isolated words, will disclose legislative

intent. Id. In expounding the meaning of the statute, the Court must not be guided

by a single sentence or member of a sentence, but look to the provisions of the

whole law, and to its object and policy. Philbrook v. Glodgett, 421 U.S. 707, 713

(1975).

                                            ANALYSIS

1.      Ada County Conviction, Case No. CR-MD-2016-3096

        Paragraph 39 of the Final PSR assigned two criminal history points for Ms.

Adame’s conviction of driving without privileges and failure to provide proof of

insurance in Ada County, Case No. CR-MD-2016-3096. See USSG § 4A1.1(b).2

She objects to the assignment of two criminal history points and argues that she

should only receive one point for this offense. Def.’s Objections at 4, Dkt. 32.

Adame argues that the Government has to prove that she was sentenced to 60 or

more days in jail by clear and convincing evidence. This is because, she argues,

two additional criminal history points would have an “extremely disproportionate

effect” on her sentence. Id. at 10 (citing United States v. Jordan, 256 F.3d 922, 927




        2
          Section 4A1.1(b) provides: “Add 2 points for each prior sentence of imprisonment of at least
sixty days not counted in (a).”



MEMORANDUM DECISION AND ORDER - 6
(9th Cir. 2001)). Adame, relies on a signed guilty plea and an unmarked box on the

judgment, argues that the Government did not meet its burden. Id. at 5-9.

      A.     Government’s Burden of Proof

      Normally, the government must prove any fact that the sentencing court

would use to increase a defendant's criminal history score by a preponderance of

evidence. United States v. Newman, 912 F.2d 1119, 1122 (9th Cir.1990). In U.S. v.

Jordan, the Ninth Circuit held that when a sentencing factor has an extremely

disproportionate impact on the sentence, relative to the offense of conviction, the

government must prove the facts underlying the sentencing enhancement by clear

and convincing evidence. 256 F3.d at 927. Here, Adame argues that the assessment

of the additional criminal history point has a disproportionate impact on her

sentence because it makes her ineligible for the Safety Valve.

      In U.S. v. Felix, the Ninth Circuit confronted a similar argument and held

that the government was only required to prove a prior state conviction by a

preponderance of the evidence, where proof of that conviction made the defendant

ineligible for the safety valve. 561 F.3d at 1045. The court in Felix analyzed the six

Valensia factors to determine that a finding of safety valve ineligibility, which

doubled the Defendant’s sentence and increased his effective offense level by five

levels, did not have an “extremely disproportionate impact” on the sentence. Id. at

1046-47 (citing United States v. Valensia, 222 F.3d 1173, 1182 (9th Cir. 2000)).


MEMORANDUM DECISION AND ORDER - 7
        Here, it is true that, if the Court 1) sentenced without regard for the

mandatory minimum, 2) sustained the defendant’s second objection, 3) granted the

government’s 5K1.1 motion, and 4) used its discretion to sentence the defendant as

though the actual methamphetamine were methamphetamine mixture, the

minimum guideline range would be 24 to 30 months. The mandatory minimum in

this case is 60 months, before recalculating based on the Government’s 18 U.S.C. §

3553(e) motion, after which it becomes 55 months. From the absolute lowest

possible guideline range with the Safety Valve, Ms. Adame’s sentence potentially

doubles, and her effective offense level increases more than 4 levels without the

Safety Valve.

        However, if the Court sustained this objection, overruled Adame’s second

objection and sentenced her under the guidelines for actual methamphetamine her

criminal history category would be IV, and her offense level would be 22, thus her

guideline range would be 63 to 78 months. Proof of the underlying conviction will

not have an extremely disproportionate impact on Adame’s sentence. Felix, 561

F.3d at 1047. Accordingly, the government must only prove the underlying state

conviction by a preponderance of the evidence. 3



        3
          However, the burden of proof does not really matter in this case. The factual issues in this case
are not complex or seriously contested. The court could and would have made all requisite findings by
clear and convincing evidence if burden of proof required it.



MEMORANDUM DECISION AND ORDER - 8
      B.     Proof of Conviction

      Turning to the substance of Ms. Adame’s argument, she contends that,

although the Judgment of Conviction states that she was sentenced to 84 days in

the Ada County case, the court documents suggest she was only sentenced to 20

days in jail, and thus should only receive one criminal history point. Def.’s

Objections at 5, Dkt. 32. The court document upon which Ms. Adame relies, is the

written form memorializing her guilty plea. In the portion of the form that

referenced the parties’ plea agreement, the following cryptic reference appears:

                    Δ PG DWP 2nd → $1K/1K + CC
                                   180/160 all options
                                   2 yr unsup. probation

Guilty Plea, Dkt. 31-1. Simply put, it is impossible to conclude from this short-

hand reference to the parties’ plea agreement that the Court sentenced Ms. Adame

to 180 days in jail and suspended all but 20 days. First, the reference to the plea

agreement is cryptic at best. Second, even if that was the parties’ agreement, the

form, which the defendant signed, explicitly states: “I understand that the judge is

not bound by any plea agreement between the state and myself.” Id. Finally, and

certainly most importantly, the clear language of the Judgment of Conviction

ordered her to serve 180 days, with 96 days suspended and provided credit for 84




MEMORANDUM DECISION AND ORDER - 9
days.4 These 84 days qualify as a “sentence of imprisonment” under USSG §

4A1.2(b).

            C.   Due Process Violation

        Finally, Ms. Adame, relying on the written guilty plea, argues that, even if

the Court finds that the Defendant was ordered to serve 84 days in jail, this is was

only because the sentencing judge was giving her credit for time served and would

have otherwise sentenced her to 20 days.5 Def.’s Objections at 10-12, Dkt. 32. Ms.

Adame argues that this effectively increases her sentence because of her inability

to post bond, and thereby increases her jail sentence based upon her indigency in

violation of due process

        Ms. Adame’s argument is a collateral attack in federal court on the

underlying state court sentence, which is generally not allowed. Defendant cites

United States v. Parks, 89 F.3d 570, 572 (9th Cir. 1996) to argue that her inability




        4
          Ms. Adame argues that the language of the Judgment sentencing her to serve 180 days, with 96
days suspended and provided credit for 84 days, was hand-written in a section where the box was not
checked. However, there are multiple boxes on the Judgment which were clearly included as part of the
sentence, but which were not checked by the sentencing judge. Although not checked, the section was
hand-written by the sentencing judge, indicating that it was the sentence imposed and that the failure to
check the box was nothing more than an oversight. See Judgment of Conviction, Dkt. 32-2.
        5
          Idaho Code § 18-309 (2015) requires the sentencing judge to give credit for time served for any
time of incarceration prior to sentencing.



MEMORANDUM DECISION AND ORDER - 10
to post bail, and an increase in the instant sentence, is the kind of due process

violation the Court should not tolerate.

      Parks is distinguishable. There, the Ninth Circuit held that the defendant’s

due process rights were violated when his federal sentence was increased based on

his being under a sentence of legal financial obligation during the offense. Id. at

572. The Court held that, irrespective of whether a sentence of legal financial

obligation was a “criminal justice sentence,” it was not the kind of prior sentence

that could ever increase a Defendant’s sentence at federal sentencing. Id. This was

because the Defendant was only a criminal due to his indigence. Id. at 572-73.

      Here, Adame was not imprisoned for her indigence – she was imprisoned for

a misdemeanor violation of Idaho’s traffic laws. The fact that she was unable to

post bond on that charge, and thereby received a longer time-served sentence than

she might otherwise have, does not amount to a due process violation. It certainly

is not a constitutional violation that would justify a collateral attack on the state

sentence. Custis, 511 U.S. at 490-97.

2.    Canyon County, Case No. CR-2016-6369

      Paragraph 41 of the Final PSR assigned two criminal history points for Ms

Adame’s conviction of driving without privileges, failure to provide proof of

insurance, and inattentive or careless driving in Canyon County, Case No. CR-

2016-6369. She was sentenced to 60 hours of community service in lieu of 60 days


MEMORANDUM DECISION AND ORDER - 11
in jail. She was remanded to 60 days in jail after failing to complete her

community service hours. See Def.’s Objections at 12-13, Dkt. 32; Bench Warrant,

Dkt. 32-5.

        Ms. Adame objects to the assignment of two criminal history points and

argues that she should receive zero points for this offense. Def.’s Objections at 13,

Dkt. 32. She argues that remanding her to jail, following her failure to complete

community service, violated her due process right to a probation revocation

hearing6 and her right to counsel.

        A Defendant may only collaterally attack a prior state court sentence if her

Sixth Amendment right to counsel was violated. Custis, 511 U.S. at 496 (citing

Gideon v. Wainwright, 372 U.S. 335 (1963)); Martinez-Martinez, 295 F.3d at

1044-45. See also USSG § 4A1.2 n.6 (“this guideline and commentary do not

confer upon the defendant any right to attack collaterally a prior conviction or

sentence beyond any such rights otherwise recognized in law…”).




        6
          It is not clear whether it is constitutionally required that the defendant receive a hearing before
being jailed following her failure to complete community service. Compare State v. Ditmars, 98 Idaho
472, 474 (1977) (no requirement of a hearing prior to the court relinquishing jurisdiction) with Gagnon v.
Scarpelli, 411 U.S. 778, 782 (1973) (holding that probationers, like parolees, are entitled to revocation
hearings). Even if this is a due process violation, it is not the type of core constitutional violation that
allows a defendant to collaterally attack her prior sentence.



MEMORANDUM DECISION AND ORDER - 12
        In Custis, the Court found that the failure to appoint counsel for an indigent

defendant is a “unique constitutional defect.” 511 U.S. at 496. The Court found

that the Defendant’s allegations of ineffective assistance of counsel, and that his

guilty plea was not knowing and intelligent, were not the type of constitutional

violations that rose to “the level of a jurisdictional defect resulting from the failure

to appoint counsel.” Id. In reaching its conclusion, the Court emphasized the

importance of the ease of administration and finality in federal sentencings. Id. at

496-97. The Court noted that the appropriate place to challenge the prior sentence

would be in the state court, not at federal sentencing. Id. at 497.

        The concerns of ease of administration and finality were on full display at

Adame’s sentencing hearing. Relying on three brief documents and no transcripts,

she asked the Court to find her due process rights were violated when she was

remanded to jail over two years ago. See Def.’s Objections at 12-13, Dkt. 32. These

violations, in turn, she argues, warranted a reduced federal sentence in the instant

case.

        In Gagnon v. Scarpelli, the Court held that a probationer or parolee is not

necessarily entitled to counsel at a revocation hearing. 411 U.S. 778, 783 (1973).

Instead whether counsel is required is a case-by-case decision to be made “in the

exercise of a sound discretion by the state authority charged with the responsibility

for administering the probation and parole system.” Id. at 790.


MEMORANDUM DECISION AND ORDER - 13
      Ms. Adame had counsel when she pled guilty and was sentenced to 60 hours

of community service in lieu of jail. Even if her subsequent incarceration is

construed as a probation violation, her right to counsel under Gideon was not

violated when she was jailed following failure to complete community service. Id.

at 787. Thus her collateral attack on the validity of her Canyon County sentence is

foreclosed.

3.    Safety Valve Eligibility

      A.      Interpretation of § 3553(f)(1)

              Ms. Adame argues that before she can be deemed ineligible for the

Safety Valve the Court must find that she meets all three of the criteria in

subsection (f)(1). She argues that Congress used an “and” in the list, as such

subparagraphs (A), (B), and (C) are to be read in the conjunctive. Under Adame’s

reading the Court would sentence a defendant without regard to the mandatory

minimum unless that defendant has (A) more than 4 criminal history points; and

(B) a prior 3-point offense; and (C) a prior 2-point violent offense. Def.’s

Objections at 18-19, Dkt. 32.

      A similar argument led a district judge within the 9th Circuit to find that the

statute is ambiguous and that the doctrine of lenity should be applied to adopt the

interpretation favorable to the defendant. U.S. v. Lopez, 2019 WL 3974127, at *3

(S.D. Cal. August 21, 2019). Adopting an argument similar to that raised by Ms.


MEMORANDUM DECISION AND ORDER - 14
Adame here, the court in Lopez framed the statue as “the First Step Act states that a

defendant is eligible for safety valve relief if: (1) the defendant does not have—

(A)…; (B)…; and (C)….” 2019 WL 3974127, at *3 (emphasis original). This

reading, however, focuses narrowly on paragraph (1), 7 while ignoring the actual

language of subsection (f). Philbrook, 421 U.S. at 713.

        Subsection (f) does not say “the defendant is eligible if” or “the defendant is

ineligible unless.” Rather, subsection (f) clearly states “the court shall impose a

sentence … without regard to any statutory minimum sentence, if the court

finds…, that—” § 3553(f). The statute thus allows a court to ignore the mandatory

minimum if it finds that the defendant satisfies the conditions laid out in

paragraphs (1) through (5). If the defendant fails to satisfy any one of the

conditions in those paragraphs, then the court must sentence the defendant at or

above the mandatory minimum. This reading is borne out by reference to the basic

rules of grammar and legislative drafting.

        Section 3553(f)(1), read in context, is what Justice Scalia and Professor

Garner describe as a “conjunctive negative proof.” ANTONIN SCALIA & BRIAN A.




        7
          In legislative drafting a bill or statute is broken into Sections (3553), subsections (f), paragraphs
(1), subparagraphs (A), clauses (i), and subclauses (I). House Legislative Counsel’s Manual on Drafting
Style, HLC No. 104-1, p. 24 (1995); Koons Buick Pontiac GMC, Inc. v. Nigh, 543 U.S. 50, 60-61 (2004).
The Court refers to the divisions in its opinion accordingly for clarity.



MEMORANDUM DECISION AND ORDER - 15
GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 120 (1st. ed. 2012)

(“To be eligible, you must prove that you have not A, B, and C.”). In a conjunctive

negative proof, the defendant must prove that she does not meet condition (A), and

that she does not meet condition (B), and that she does not meet condition (C).

Thus, if the defendant meets any one of the conditions, she is not eligible for the

relief provided by the statute.

      Reading section 3553(f)(1) as a conjunctive negative proof is supported by

the composition of the statute. In legislative drafting, the use of an em-dash

following a subsection or paragraph indicates that the clauses following the em-

dash independently modify that subsection or paragraph. See Mitchell v. Chapman,

343 F.3d 811, 829-30 (6th Cir. 2003); Morrow v. Putnam, 142 F.Supp.2d 1271,

1273 (D. Nev. 2001). Here, the use of an em-dash following “the court shall

impose a sentence … without regard to any statutory minimum sentence, if the

court finds …, that—” indicates that each paragraph in this subsection

independently modify the subsection. Further, the use of an em-dash following

“the defendant does not have—” indicates that each subparagraph ((A)-(C))

independently modifies the paragraph “the defendant does not have.”

      Thus, with regard to paragraph (1), the statute clearly reads that “the court

shall impose a sentence … without regard to any statutory minimum sentence, if

the court finds …, that— the defendant does not have—(A) more than 4 criminal


MEMORANDUM DECISION AND ORDER - 16
history points…; [and …if the court finds …, that the defendant does not have] (B)

a prior 3-point offense…; and […if the court finds …, that the defendant does not

have] (C) a prior 2-point violent offense….”

       This reading is supported by the drafters’ use of lowercase letters at the

beginning of each paragraph, clearly indicating that each paragraph is not the start

of a new idea, but a continuation of the subsection text. Likewise, each

subparagraph is begun with a lowercase letter indicating that it continues the

paragraph, and in-turn the subsection.

       Each subparagraph is set off with a semi-colon, which “insulates words from

grammatical implications that would otherwise follow them.” SCALIA & GARNER at

162. If the drafters had intended to have each subparagraph only modify “the

defendant does not have” they would have used commas to show that they are all

connected, instead of semicolons to set each subparagraph apart.

       Section 3553 consistently uses em-dashes when listing subparagraphs that

modify the preceding paragraph and subsection. Cf. § 3553(a)(2). There is nothing

unique about paragraph (f)(1) and it should be read like any other paragraph in the

statute.

       Further, it is the duty of the court to give effect to every clause and word of

the statute. Duncan v. Walker, 533 U.S. 167, 174 (2001). Subparagraph (B)

requires a 3-point offense, and subparagraph (C) requires a 2-point violent offense.


MEMORANDUM DECISION AND ORDER - 17
If a defendant had a 3-point offense and 2-point offense, that defendant would

always have more than 4 criminal history points. To read paragraph (1) as Ms.

Adame urges would render subparagraph (A) entirely superfluous. Rendering an

entire statutory subsection superfluous is something a court should be loath to do.

Kawashima v. Holder, 615 F.3d 1043, 1048 (9th Cir. 2010).

      Finally, Ms. Adame’s suggested reading would lead to truly absurd results.

For example, consider a defendant charged with distributing 50 grams of pure

methamphetamine and who has 5 prior felony drug convictions, each of which

counts for 3 points. Such a defendant would have at least 15 criminal history points

and qualify for the highest criminal history category, would be considered a career

offender under the guidelines, and would be subject to a 25-year mandatory

minimum sentence under 21 U.S.C. § 841(b)(1)(A)(viii). Yet, under Ms. Adame’s

reading of the statute, such a defendant would qualify for the safety valve, and be

relieved from the mandatory minimum because they do not have a prior 2-point

violent offense. This would truly be an absurd result.

      The statute is clear on its face that each and every condition must be met

before the defendant is eligible for the safety valve. Ms. Adame does not satisfy

every condition because she has more than 4 criminal history points, (excluding 1-

point offenses) and thus fails to meet the requirement of subparagraph (f)(1)(A).

Accordingly, she is not eligible for the safety valve.


MEMORANDUM DECISION AND ORDER - 18
        B.      Status Points

        Ms. Adame next argues that, even if the Court rejects her argument above,

she should still be safety valve eligible. This is because, she argues, safety valve

eligibility is premised solely on “offense-based” points, “status” points do not

count.8 Def.’s Objections at 22, Dkt. 32.

        Section 3553(f)(1) provides that, for a defendant to be eligible for the safety

valve, the Court must find that the defendant does not have (A) more than 4

criminal history points, excluding any criminal history points resulting from a 1-

point offense…; (B) a prior 3-point offense…; and (C) a prior 2-point violent

offense (emphasis added).

        Ms. Adame argues that the two points arising from her conviction while

under a criminal justice sentence should not count toward (f)(1)(A) because these

are “status” points. she argues, that because all other provisions of (f)(1) include

reference to points derived from an offense, so the court should read subsection

(f)(1)(A) as “more than 4 [offense-based] criminal history points.” Def.’s

Objections at 22-23, Dkt. 32.




        8
         Defendant cites no authority to support this argument. See Def.’s Objections at 22, Dkt. 32. The
Court searched for any reference to status points in relation to the safety valve and found none.


MEMORANDUM DECISION AND ORDER - 19
      Here, as above, the Court begins with the plain language of the statute.

Turkette, 452 U.S. at 580. The language of the statute is clear, if the defendant has

“more than 4 criminal history points” (excluding 1-point offenses) she is ineligible

for the safety valve. Congress used “offense” in other sections of the statute, but

specifically did not use it to describe the 4 criminal history points in subsection

(f)(1)(A). To read subsection (f)(1)(A) the Ms. Adame’s way, the Court would

commit “a cardinal sin of statutory construction” by ignoring the plain language of

the provision and reading words into the statute. U.S. v. Pocklington, 792 F.3d

1036, 1041 (9th Cir. 2015).

      The language of section 3553(f)(1)(A) is clear. Ms. Adame is ineligible for

the Safety Valve if she has more than four criminal history points (excluding 1-

point offenses), irrespective of whether they are so-called “status” points or

“offense-based” points.

                                       ORDER

      IT IS ORDERED:

      1.     Defendant’s Objections to the PSR (Dkt. 32) are OVERRULED.

                                               DATED: October 15, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge


MEMORANDUM DECISION AND ORDER - 20
